The opinion of the court was delivered by
Fenner, J.
The plaintiff sues as the legal representative of the succession of William S. Oalhoun, deceased, and as tutrix of his only surviving child and sole heir.
The petition avers that William S. Oalhoun was the sole heir of his father, Meredith Oalhoun; that he had accepted his succession unconditionally and been put in possession by a decree of court; and that Howard McKnight was administrator of the succession of Meredith Oalhoun from May, 1882, to the date of his, acceptance of the said succession, January 29, 1887, and that W. S. Oalhoun died January 4, 1891.
*577Howard McKnight, as administrator, secured orders and provoked three succession sales of the lands of the succession of Meredith Calhoun, had on the 4th day of November and 2d day of December, 1882, and on the 17th day of February, 1883.
The petition charges that at these several succession sales, while he was administrator, and in violation of his duty and the prohibitory statute, Howard McKnight, having formed a conspiracy and had an understanding with his son-in-law, John H. McNeely, Ludlow McNeely, the brother of J. H. McNeely, and George S. Johnson, through these several persons interposed, purchased the property described in the petition, and which it is sought to recover from his succession and heirs.
The petition then avers the nullity of these sales by reason of said conspiracy and the prohibition of the law, and asks for the restoration of the lands, for judgment for rents and for the value of timber cut from off the pine lands. All parties in interest were made parties and cited.
The district judge gave judgment in favor of the defendants and the plaintiff prosecutes this appeal from that judgment.
The defendants pleaded various estoppels by judicial admissions and by conduct, and also the general issue.
Waiving consideration of the estoppels pleaded, except in so far as the facts on which they are based bear upon the merits, we are clearly of opinion that the case is with the defendants under the general issue.
McKnight, the administrator of Meredith Calhoun’s succession, was not a bidder or an adjudicatee at the sale made therein.
The property was adjudicated to John H. McNeely, Ludlow McNeely and George S. Johnson (who acted for himself and his father, John W. Johnson, jointly, receiving title in their joint names), persons entirely competent to buy at the sale.
The plaintiff’s case rests upon the charge that these adjudicatees were mere nominal purchasers, interposed by McKnight to evade the'prohibition of the law against such purchases by administrators and to acquire the property in their names, but for his account and benefit.
This charge rests upon the testimony of two witnesses detailing conversations had with McKnight and with John H. McNeely before *578and after the date of the sale. These conversations are said to have-taken place out of the presence of any third person. At the date of' testifying McKnight had been dead for several years, and the statements as to him could not be contradicted. McNeely, however, testified, squarely denying the statements attributed to him and vindicating thoroughly the reality and honesty of his purchase.
J. W. Johnson, a venerable man of eighty-four years, also testified, denying any interest or concern of McKnight in the joint purchase made by him and his son, and declaring the absolute reality and honesty of their action.
If McNeely is believed, the evidence of the two opposing witnesses falls under the principle, falsus in uno falsus in .omnibus.
Witnesses are to be weighed, not counted. 'We do not know these persons who thus contradict each other. The district judge, presumably, does know them. He evidently gave credence to the witnesses of defendants, and there is nothing in this record that would justify us in disturbing his conclusion in a matter on which he had so much greater advantages for judging than we have.
Moreover, it has passed into an axiom of the law of evidence that parol testimony as to extra judicial admissions made by a dead man,, out of the presence of others, is the weakest kind of evidence.
It further appears, from the statement of these witnesses themselves, that they communicated the substance of these reported con-, versations to William S. Calhoun, the author of these plaintiffs, and the little reliance he placed upon them is illustrated by the fact that, instead of acting on them, he, in many ways not necessary here to recite, recognized the validity of these sales, "and that, though informed of every fact now relied on to support this charge of fraud, he died without taking any steps to attack or impugn them.
Outside of the testimony of these witnesses, all other circumstances relied on by plaintiff in support of her theory, are readily explicable on grounds entirely consistent with the honesty of the transactions attacked.
Fraud is never presumed. While courts recognize the cunning-concealment, in which it shrouds its devious practices and the difficulty of tracing it by direct proof, and, therefore, give due weight to all circumstances indicating its existence, yet such circumstances-must be of a character to convince the mind clearly before they can support a conviction of such an offence almost akin to crime.
*579We rise from a careful study of this record without feeling any such conviction in the present case and satisfied that the judgment appealed from accords with the law and the evidence.
Judgment affirmed.